UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 6, 2015 CONNECTONE BANCORP, INC. (Exact name of Company as specified in its charter) New Jersey 000-11486 52-1273725 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No 301 Sylvan Avenue Englewood Cliffs, New Jersey (Address of principal executive offices) (Zip Code) Company's telephone number, including area code(201) 816-8900 [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 6, 2015,ConnectOne Bancorp, Inc. (the “Company”) held its Annual Meeting of Shareholders (the “Annual Meeting”), for which the Board of Directors solicited proxies pursuant to the Company’s definitive proxy materials filed with the SEC on April 15, 2015. The proposals voted on by the shareholders at the Annual Meeting, and the final voting results with respect to such proposals, were as follows: Proposal 1: The election of twelve persons to serve as directors for the term set forth in the proxy statement: FOR WITHHELD BROKER NON-VOTES FRANK SORRENTINO III FRANK W. BAIER ALEXANDER A. BOL STEPHEN BOSWELL FREDERICK FISH FRANK HUTTLE III MICHAEL KEMPNER NICHOLAS MINOIA JOSEPH PARISI JR. HAROLD SCHECHTER WILLIAM A. THOMPSON RAYMOND J. VANARIA Proposal 2: The ratification of the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for 2015: FOR WITHHELD ABSTENTIONS BROKER NON-VOTES 0 Pursuant to the foregoing votes, each of the foregoing directors were elected for the term set forth in the proxy statement, and the appointment of Crowe Horwath LLP as independent auditors for the fiscal year ending December 31, 2015 was ratified. Item 8.01.Other Items On May 6, 2015, the Registrant issued a press release with respect to the results of the shareholder meeting reported above in Item 5.07. A copy of the May 6, 2015 press release is included as Exhibit 99.1 hereto. The information in this section, including the information contained in the press release included as Exhibit 99.1 hereto, is being furnished pursuant to this Item8.01 and shall not deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.In addition, this information shall not be deemed to be incorporated by reference into any of the Registrant’s filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits. The following is filed as an Exhibit to this Current Report on Form 8-K: 99.1 Press Release dated May 6, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, ConnectOne Bancorp, Inc. has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CONNECTONE BANCORP, INC. (Registrant) Dated:May 11, 2015 By: /s/William S. Burns WILLIAM S. BURNS Executive Vice President and Chief Financial Officer EXHIBIT INDEX CURRENT REPORT ON FORM 8-K Exhibit No. Description Press Release dated May 6, 2015.
